Montgomery, J.
(dissenting). The plaintiff is the owner of various parcels of land in'the First and Twelfth wards of the city of Grand Rapids, in his own right and as executor, and Elizabeth C. Haines owns other lands. The construction of a public sewer across certain of these lands was contemplated. The common council entered ipto an agreement with the plaintiff and Mrs. Haines, by the terms of which the plaintiff and Mrs. Haines granted to the city the right to construct a sewer across certain of these lands, and the city, on its part, agreed to exempt the remainder of the lands of the plaintiff and Mrs. Haines in the said wards, lying west of Grandville avenue, from assessment for benefits. The sewer was constructed. An assessment was made, pursuant to charter provisions, which included the lands of plaintiff and Mrs. Haines. Plaintiff and Mrs. Haines paid the amount under protest, and, Mrs. Haines having assigned to plaintiff, he brings this action to recover the amount so paid. The questions presented are:
*501First. Had the council the power to contract to exempt plaintiff’s lands from assessment ?
Second. If not, the contract having been executed on the plaintiff’s behalf, is the city estopped from asserting want of power ?
Third. Can the plaintiff recover on the contract, or must he recover, if at all, on the quantum meruit ?
1. By section 3, tit. 6, of the charter of Grand Rapids, it is provided that the common council may determine whether the whole, or what portion, of an assessment to defray the expenses of any public improvement shall be assessed to the owners of houses and lands to be benefited thereby; and by sections 4-6 the members of the board of review and equalization are constituted commissioners to levy an assessment on .the lands benefited. In view of these provisions, it is not 'competent for the council to barter away the authority to levy an assessment against any particular description of property deriving a benefit from such improvement. If this can be done in one instance, it is difficult to see just where the limit can be fixed; and it is obvious that an exemption of one or more descriptions of property will increase the assessments of benefits against others.. It may be suggested that the council, in making the contract in question, must have taken into account the benefits to be derived to the lands of plaintiff by the improvement, and to have determined that the value of the easement acquired equaled the amount of such improvement. The obvious answer is that the authority to determine the amount .of this benefit is not reposed in the common council, but in the board of review, sitting as a board of commissioners, under a special oath.
The question of the power of the State to contract to exempt from taxation need not be considered. Such power is certainly a restricted one. Cooley, Tax’n (2d Ed.), 66 et seq. But the invalidity here rests, not in the excessive exercise of power by the sovereignty, but in the fact that there has been delegated to the municipality no such power to exempt from assessments for benefits, and *502that by the charter such power is, by clear implication, excluded. See, as .bearing on the subject, In re First Street, 66 Mich. 42; Dill. Mun. Corp. (4th Ed.) §§ 97, 780; Weeks v. City of Milwaukee, 10 Wis. 242; Cooley, Tax’n (2d Ed.), 215. The question is not whether the authority may be delegated to the municipality to exempt certain property from taxation, or whether, if this be competent, the council may, by contract, tie its hands for the future; but the controlling fact is that no such power is delegated to the common council in this case. We do not overlook the contention of plaintiff’s counsel that this power may be implied from the authority delegated by section 3109a, 3 How. Stat., to acquire by purchase an easement in private lands for the purpose of constructing sewers. We think, however, that the power to contract to exempt other property of the owner from assessment is not to be implied, and that the statute cannot be held to work a repeal of the charter provisions vesting the authority to make the assessment in the board of review. In the cases cited by plaintiff’s counsel (Grant v. City of Davenport, 36 Iowa, 396; City of Palestine v. Barnes, 50 Tex. 538; City of St. Louis v. Armstrong, 56 Mo. 298), where the municipality offered to exempt certain property from taxation for a specified time, the agreement was apparently made in each instance by the municipal officers authorized to spread the tax. The common council had no such power in the present case.
2. The settled rule is that executed contracts of private corporations, not unlawful, but ultra vires, will be treated as binding upon the corporation. Carson City Sav. Bank v. Elevator Co., 90 Mich. 550 (30 Am. St. Rep. 454); Dewey v. Railway Co., 91 Mich. 351. But the weight of authority is opposed to the contention that a municipal corporation can estop itself from asserting a want of power to enter into an engagement which is in fact ultra vires. As was said in Newbery v. Fox, 37 Minn. 141 (5 Am. St. Rep. 830):
*503“The doctrine of ultra vires has, with good reason, been applied with greater strictness to municipal bodies. than to private corporations; and, in general, a municipality is not estopped from denying the validity of a contract made by its officers, when there has been no authority for making such a contract.”
One reason for so restricting the effect of ultra vires contracts to municipal corporations is that those engaging in such contracts are bound to take notice of the limitations upon the powers of municipal bodies. Rens v. City of Grand Rapids, 73 Mich. 237; Bogart v. Township of Lamotte, 79 Mich. 294. In 1 Dill. Mun. Corp. (4th Ed.) § 457, it is said:
“The duties and powers of the officers or public agents of the corporation are prescribed by statute or charter, which all persons not only may know, but are bound to know. The opposite doctrine would be fraught with such danger, and accompanied with such abuse, that it would soon end in the ruin of municipalities, or be legislatively overthrown.”
See, also, Cooley, Const. Lim. (6th Ed.) 261; 1 Beach, Pub. Corp. § 217; Pettis v. Johnson, 56 Ind. 139; Niles Waterworks v. Mayor, etc., of Niles, 59 Mich. 311; City of Detroit v. Michigan Paving Co., 36 Mich. 335,
3. It follows that the ultra vires agreement to exempt the property of the plaintiff from assessment cannot bes made the basis of a recovery. There is no finding, sup-poi’ted by evidence, showing the actual value of the right conveyed by plaintiff, and it may not be profitable to inquire whether the city is liable for such actual value, as, if such liability exists, it is not based upon the contract, but, according to the better authorities, the recovery, if any, is upon quantum meruit. 1 Dill. Mun. Corp. (4th Ed.) § 444; 1 Beach, Pub. Corp. §§ 226, 227.
Judgment should be reversed, with costs, and a new trial ordered.